Citation Nr: 0839184	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The veteran contends that he should be service connected for 
prostate cancer due to herbicide exposure because he served 
with the 2nd Infantry Division in Korea in 1969 and 1970 and 
performed several repair and maintenance missions in the 
Korean Demilitarized Zone and was exposed to Agent Orange.  
To that end, careful review of the record finds that 
additional action is necessary prior to the Board's 
adjudication of this issue.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Appropriate 
action should be taken to ensure the appellant adequate VCAA 
notice as to how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations, pursuant to the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board's review of the record discloses that in the April 
2005 statement of the case (SOC), the RO referred to service 
medical records dated from 1969 to 1971 in the list of 
evidence that was consulted in deciding the appellant's 
claim.  This same SOC decision also noted the fact that the 
appellant served in the Korean Demilitarized Zone from 
November 1969 to December 1970 and noted that VA currently 
only recognized exposure to Agent Orange in Korea from April 
1968 to July 1969.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008); and VA Manual M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10, 
subsection (1) (U.S. Department of Defense confirmed Agent 
Orange used along the demilitarized zone in Korea from April 
1968 through July 1969 affecting certain units, including the 
2nd Infantry Division of the U.S. Army).  The Board is unable 
to determine the veteran's health complaints while in service 
or when he served in Korea based on the evidence currently 
associated with the claims file.

Except for two pages of an immunization record, none of the 
appellant's service treatment records for his period of 
active duty (May 1969 to December 1971) are in the claims 
file.  Service personnel records in the file, and additional 
personnel records made available to the Board by the RO in 
November 2008, do not include those service personnel records 
which would show whether the appellant was assigned to a unit 
near or on the Korean Demilitarized Zone during any time 
during his period of active duty.  

In order to properly adjudicate the appellant's service 
connection claim, the AMC/RO should contact the National 
Personnel Records Center in St. Louis, Missouri, or another 
appropriate agency, and attempt to locate complete copies of 
the appellant's service treatment records and service 
personnel records for the period of his active service from 
May 1969 to December 1971.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO also should obtain copies 
of all available service treatment records 
and service personnel records from the 
appropriate custodian for the period from 
May 1969 to December 1971, in accordance 
with the applicable VA procedure.  The 
AMC/RO's efforts should include, but are 
not limited to, requesting assistance from 
the National Personnel Records Center 
(NPRC) and/or any other appropriate 
agency.  The AMC/RO should continue its 
efforts to locate such records until it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  The 
veteran should be notified of the AMC/RO's 
unsuccessful attempts to locate these 
alleged missing service records from his 
active duty service, as well as any 
further actions to be taken.

2.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If service treatment 
records and service personnel records 
cannot be located, an appropriate 
supplemental statement of the case (SSOC) 
explaining the RO's decision in light of 
the absence of these records should be 
issued.  The veteran and his 
representative should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉÉ M PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




